Citation Nr: 0608349	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected Grave's disease with hypothyroidism.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from January 1990 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the veteran's evaluation for Grave's disease 
with hypothyroidism to 30 percent, effective from February 
2001.


FINDING OF FACT

The competent and probative evidence of record shows the 
veteran's service-connected Grave's disease with 
hypothyroidism is manifested by occasional constipation, 
mental sluggishness with signs and symptoms of depression, 
and some tendency toward cold intolerance.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for service-connected Grave's disease with 
hyperthyroidism have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic 
Codes 7900-7905 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the RO did not send the appellant a letter 
advising him of the VCAA and its potential effect on his 
claim.  However, the Board finds that the appellant has not 
been prejudiced by this omission, for the following reasons.  
The discussion in the February 2004 Statement of the Case 
(SOC), issued during the pendency of this appeal, informed 
the appellant of the pertinent law and what the evidence must 
show in order to substantiate his claim.  The Board notes 
that the February 2004 SOC specifically provided the veteran 
with the applicable laws and regulations regarding increased 
rating claims generally, and informed the veteran of what 
evidence is necessary to warrant an increased rating for 
hypothyroidism.  

In addition, the February 2004 SOC contains the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes notice that the 
veteran must provide "any evidence in [his] possession that 
pertain[s] to his claim.  The Board also finds that the 
veteran has had "actual knowledge" of the type of evidence 
needed to substantiate his claim, as he is claiming the 
symptoms of his Grave's disease and hypothyroidism warrant a 
higher rating.  See Mayfield, 19 Vet. App. at 121.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that neither the veteran 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board 
notes, in addition, that all evidence as identified by the 
veteran as necessary to support his claim has been obtained.  
For these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim for an increased 
rating is being denied, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Factual Background and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for Grave's disease was established in 
August 1997, and a 10 percent rating was assigned under 
Diagnostic Code (DC) 7903 from June 1997.  At that time, the 
RO considered service medical records showing the veteran was 
diagnosed with hyperthyroidism and Grave's disease in service 
and was given treatment which caused hypothyroidism.  Also 
considered was a July 1997 VA examination showing the veteran 
complained of feeling tired and having occasional 
constipation.  

The Board notes the laws and regulations governing the 
evaluation of the endocrine system, including hypothyroidism, 
were amended, effective June 6, 1996.  See 38 C.F.R. § 4.119, 
as amended by 61 Fed. Reg. 20,440 (1996).  The veteran's 
claim for an increased rating for service-connected Grave's 
disease was received in February 2001; therefore, the Board 
will evaluate the disability under the new criteria.  

Under the current criteria of 38 C.F.R. § 4.71a, DC 7903, a 
30 percent rating is warranted for hypothyroidism manifested 
by fatigability, constipation, and mental sluggishness; a 60 
percent rating is warranted for hypothyroidism manifested by 
muscular weakness, mental disturbance, and weight gain; and a 
100 percent rating is warranted for hypothyroidism manifested 
by cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  

Review of the record shows that, at a July 2002 VA 
examination, the veteran denied significant fatigability and 
reported he has some mental sluggishness, with poor memory 
and difficulty concentrating.  He also reported that he had 
some constipation about once a week.

With respect to the specifically enumerated symptomatology 
contemplated for the 60 percent evaluation under DC 7903, the 
Board notes the veteran has demonstrated good muscle strength 
throughout the appeal period, including at the July 2002 VA 
examination and as shown in a November 2002 VA treatment 
record.  The evidence of record, including private medical 
records and VA outpatient records, dated from December 1999 
to February 2003, shows only slight fluctuations in his 
weight, and not weight gain as contemplated in DC 7903.  In 
April 2000, the veteran was 198 pounds; in November 2001, he 
was 201 pounds; and in November 2002, he was 214 pounds.  See 
61 Fed. Reg. 20,440, 20,441 (May 7, 1996) ("There are 
special characteristics of the weight gain associated with 
hypothyroidism that distinguish it from the weight gain seen 
in simple obesity.  The weight gain in hypothyroidism is 
largely due to fluid retention, which appears as ascites, 
pleural effusion, edema of the extremities, or even edema of 
the nervous system."  (Citations omitted)).  The type of 
fluid retention and weight gain contemplated by DC 7903 is 
simply not shown in the record.  The Board notes the veteran 
has contended that he has gained 40 pounds since he was 
discharged since service; however, the issue is whether the 
veteran has gained weight during the claim/appeal period on 
account of his thyroid disability, and that is not shown by 
the competent evidence of record.  

The veteran has further claimed that he has mental 
disturbance due to depression.  Review of the record shows 
that there has been a question as to whether he is depressed 
due to his thyroid disability.  A November 2001 VA treatment 
record shows the veteran complained of lack of enthusiasm, 
interest, and motivation in activities.  On examination, he 
was appropriate in tone, and had good eye contact and 
animation.  The assessment was questionable depression.  In 
November 2002, the veteran reported that his depression 
symptoms had been worse the last month, relating, among other 
things, that he had no interest in holidays and that he felt 
overwhelmed at times.  On examination, his affect was normal.  
The impression was hypothyroidism, currently with signs and 
symptoms of depression.

The Board is not convinced that the veteran has been properly 
diagnosed with depression, as the November 2002 diagnostic 
impression appears to be based primarily upon the veteran's 
report of symptomatology and is not supported by clinical 
findings.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
Nonetheless, the Board finds that, even if we assumed the 
veteran is depressed due to his thyroid disability, a 60 
percent evaluation is not warranted because there is no 
evidence showing the veteran's disability is manifested by 
muscular weakness or weight gain.  The Board notes that a 
remand to clarify the diagnosis as to depression is not 
necessary in this case, because a diagnosis of depression 
alone is not sufficient to award a higher rating under DC 
7903.  

The July 2004 VA examination report shows the veteran 
reported having a tendency toward cold intolerance, which the 
Board recognizes is one of the criteria for a 100 percent 
rating for hypothyroidism.  However, the veteran has not 
demonstrated the other criteria associated with the 100 
percent rating under DC 7903, including muscular weakness, 
cardiovascular involvement, or bradycardia.  Therefore, the 
Board finds that an evaluation in excess of 30 percent for 
service-connected Grave's disease with hypothyroidism is not 
warranted under DC 7903.  

The Board has considered the veteran's service-connected 
hypothyroid disability under all potentially applicable 
codes; however the veteran has never been shown to have toxic 
or nontoxic adenoma of the thyroid gland, 
hyperparathyroidism, or hypoparathyroidism.  Therefore, DCs 
7901, 7902, 7904, and 7905 are not for application in this 
case.  The Board has also considered the veteran's disability 
under DC 7900 for hyperthyroidism, but concludes that an 
evaluation higher than 30 percent is not warranted under this 
code because there is no evidence showing the veteran has 
emotional instability, tachycardia (more than 100 beats per 
minute), or increased pulse pressure or blood pressure.  See 
38 C.F.R. § 4.118, DC 7900.  

The Board notes that Note (1) following DC 7900 provides 
that, if disease of the heart is the predominant finding, the 
disability should be evaluated under DC 7008 as hyperthyroid 
heart disease, if it would result in a higher evaluation than 
the use of the criteria under DC 7900.  Note (2) provides 
that, if ophthalmopathy is the sole finding, the disability 
will be evaluated as impairment of field of vision pursuant 
to Diagnostic Code 6080, diplopia under DC 6090, or 
impairment of central visual acuity pursuant to DCs 6061-
6079.

The Board notes that evaluating the veteran's hypothyroid 
disability pursuant to Note (1) would not result in a rating 
higher than 30 percent, because Diagnostic Code 7008 invokes 
the criteria set forth in DC 7010, and that code provides for 
a maximum rating of 30 percent.  With respect to Note (2), 
the Board observes that the evidence of record does not 
reveal any thyroid-related eye disorder, and thus 
consideration under the codes for eye impairment is not 
appropriate.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected Grave's disease 
with hypothyroidism.  




ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected Grave's disease with hypothyroidism is 
denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


